DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.   


Information Disclosure Statement
The references listed in the Information Disclosure Statement submitted on 04/05/2021, 10/14/2021 and 05/24/2022 have been considered by the examiner (see attached PTO-1449). 

Specification and Drawing
The disclosure is objected to because of the following: 
a.	For paragraph 41, recited “user settings 244” conflicts the recited “user settings 242” in the same paragraph (or the other paragraphs), which is also inconsistent with corresponding element of Fig. 2.  Appropriate correction is required.

Concerning that the lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors, applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  
Regarding claim 1, limitations of “…receiving, at a server, audio data from a first computing device associated with a first user, the audio data corresponding to an utterance spoken by the first user that is captured by the first computing device; processing the audio data to: generate a transcription of the utterance spoken by the first user; and identify a portion of the audio data that requires removal to preserve user privacy; updating the transcription by deleting a corresponding portion of the transcription that includes the identified portion of the audio data (corresponding to an utterance spoken by the first user) that requires removal to preserve user privacy...”, failed to comply with the written description requirement because the claim introduces new subject matter, which is not specifically recited/described or fully supported by the original specification.  It can be seen that, the related contents of the specification disclose that the received audio data have multiple speakers so that when a portion of the audio data is detected/identified to belong to another/other user/speaker (not hotword speaker) the portion of the audio and/or its corresponding transcript would be removed/deleted to preserve/protect privacy of the non-hotword speaker (or the users) (see detail in paragraphs 12, 45 and 52 of the specification), which clearly has a different scope from that of the claimed limitations, so as to introduce new subject matter. 
Regarding claims 2-20, the rejection is based on the same reason described for claim 1, because the claims recite/inherit/include the same/similar problematic limitations as claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 7, 10-12, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over HOSHUYAMA et al. (US 2012/0299824) hereinafter referenced as HOSHUYAMA in view of KISHAN THAMBIRATNAM et al. (US 2010/0268534) hereinafter referenced as KISHAN. 
As per claim 1, as best understood in view of claim rejection under 35 USC 112 2nd, see above, HOSHUYAMA discloses ‘information processing device, portable device and information processing system’ (title) providing a ‘personal assistant system 100’  including ‘a portable terminal 10’ and ‘a server’ (Fig. 1), comprising :
receiving, at (‘transmitting to’) a server (‘10’), audio data (or ‘audio input’) from a first computing device (‘10’) associated with a first user (‘collects voice of a user and sound generated around the user’), the audio data corresponding to an utterance spoken (‘voice’) by the first user that is captured (‘collects’) by the first computing device, (Figs. 1, 2B, p(paragraph) 12, p72, p74, p80, p96, p121);
processing the audio data to: 
generate (or ‘converts’ to) a transcription (read on ‘text data’ including ‘command’) of the utterance spoken (‘audio data’) by the first user (same above) (p83, p121, p165-p166, p202); and 
identify (‘determine’) a portion of the audio data (read on ‘the audio data’ corresponding to ‘the voice’ portion ‘emitted’ by a person other than ‘the user’) that requires removal (‘erases’) to preserve user privacy (read on ‘privacy of the person’ being ‘protected’ for that ) (p121, p165-p166, p203, p206, p230); 
updating the transcription (read on the ‘text data’ include ‘command’, or ‘converted words’) by deleting (‘erases’) a corresponding portion (read on ‘text data’ portion/part determined to be ‘erased’, including ‘converted words’) of the transcription  that includes (corresponds to) the identified portion of the audio data that requires removal to preserve user privacy (same above) (p121, p165-p175, p198-p203); and 
transmitting, from the server to [a second] (the first) computing device associated with a second user], the updated transcription (read on combined data of ‘the extracted data and the conversion words associated with the keywords’ after the erasing, in a broad sense) (p165-p166).
HOSHUYAMA does not expressly disclose transmitting the data to “a second computer device associated with a second user”.  However, the same/similar concept/feature is well known in the art as evidenced by KISHAN, who in the same field of endeavor, discloses ‘transcription, archiving and threading of voice communications’ (title), comprising ‘communications environment in which users communicate with one another and receive a text transcription of their communication’ and ‘each user has a computing device’, and ‘sending the recognized text of the single user to each other user’ (Figs 1-2, claim 16).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of HOSHUYAMA and KISHAN together by providing a mechanism of transmitting/sending a modified/updated text data including recognized/converted text/transcription (such as the data including ‘the extracted data and the conversion words associated with the keywords’ after the erasing) to a different device of a different user, as claimed, for which the implementation would be within a scope of capability of the skilled person in the art and the result would be predictable.  
As per claim 2 (depending on claim 1), HOSHUYAMA in view of KISHAN further discloses “updating the audio data to remove (erase) the identified portion of the audio data that requires removal to preserve user privacy (same as stated for claim 1)” (also see HOSHUYAMA: p201-p206).
As per claim 7 (depending on claim 1), HOSHUYAMA in view of KISHAN further discloses “processing the audio data using a speaker identification to identify the first user (‘the person who emitted the voice’) as the speaker of the utterance” (p121, p165-p166).
As per claim 10 (depending on claim 1), HOSHUYAMA in view of KISHAN further discloses “the data processing hardware (such as ‘70’) resides on the server (‘50’)” (Fig. 1, p92).
As per claims 11-12, 17 and 20, they recite a system (apparatus).  The rejection is based on the same reasons described for claims 1-2, 7 and 10 respectively, because the claims recite/include the same/similar limitations as claims 1-2, 7 and 10 respectively, where additional limitations regarding memory and instructions (‘programs’) are also disclosed by HOSHUYAMA (p92). 

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over HOSHUYAMA in view of KISHAN as applied to claims 2 and 12, and further in view of SINKOV et al. (IDS: US 10,171,908) hereinafter referenced as SINKOV.
As per claim 3 (depending on claim 2), HOSHUYAMA in view of KISHAN does not expressly disclose transmitting “the updated audio data.”  However, the same/similar concept/feature is well known in the art as evidenced by SINKOV, who in the same field of endeavor, discloses ‘recording meeting audio via multiple individual smartphones’ (title) in a system ‘providing automatic diarization and speaker identification’ (col. 4, lines 23-36), comprising: receiving/recording audio/speech fragments of ‘audio input’/ ‘speech’/‘voice recording’, or ‘voice signal(s)’ (col. 2, line 30 to col. 3, line 4, col. 4, line 23 to col. 5, line 12, col. 8, lines 1-16); determining/identifying ‘speaker identification’ or ‘voice ID’ of a speaker (col. 2, lines 30-60, col. 4, line 65 to col. 5, line 12, col. 7, lines 46-59), and distributing (transmitting) ‘modified form’ of original ‘audio’/‘voice recording’ (col. 2, lines 12-21, col. 6, lines 51-55, col. 8, lines 53-62, col. 10, lines 11-14).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of  HOSHUYAMA, KISHAN and SINKOV together by providing a mechanism of distributing (transmitting) related data including modified (updated) audio data/recording from server to a different (second) user device, as claimed, for the purpose (motivation) of improvement in creating and distributing adequate meeting materials, and/or offering high quality audio recording of meeting without expensive equipment (SINKOV: col. 1, lines 59-60, col. 2, lines 23-24).  
As per claim 13 (depending on claim 12), the rejection is based on the same reason described for claim 3, because the claim recites the same/similar limitation(s) as claim 3.

Claims 8 and 18 re rejected under 35 U.S.C. 103 as being unpatentable over HOSHUYAMA in view of KISHAN as applied to claim 7 and 17, and further in view of KATURI et al. (US 2015/0194152) hereinafter referenced as KATURI.
As per claim 8 (depending on claim 7), even though HOSHUYAMA further discloses that ‘processing the audio data using the speaker identification model (read on ‘voiceprint pattern)’ (p83),  HOSHUYAMA in view of KISHAN does not expressly disclose “determining that the first user spoke a predefined hotword; and identifying the first user of the first computing device as the speaker that spoke the utterance based on determining that the first user spoke the predefined hotword.”   However, the same/similar concept/feature is well known in the art as evidenced by KATURI, who in the same field of endeavor, discloses ‘far-field speech recognition systems and methods’ (title), comprising: receiving ‘voice command and/or trigger word (read on hotword)’ by a ‘sound recognition device’ (p21), and providing ‘voice recognition’ used ‘to distinguish between a user giving g the voice command and other people within the area …’ and utilized to ‘eliminate background noise and to identify the user (speaker) that is giving the voice command’, wherein ‘the recognized voice of the user (speaker) giving the trigger word can be utilized to remove of other people and/or other sounds that are coming from the same area’ (p25).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of  HOSHUYAMA, KISHAN and KATURI together by providing a voice recognition mechanism including recognizing/identifying user/speaker (giving the voice command and/or having a matched voiceprint) by utilizing ‘trigger word’ to identify/recognize the voice of the user/speaker, as claimed, for the purpose (motivation) of improving and/increasing the sound quality of the voice command for a speech recognition system/method (KATURI: p19-p20).  
As per claim 18 (depending on claim 18), the rejection is based on the same reason described for claim 8, because the claim recites the same/similar limitation(s) as claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI HAN whose telephone number is (571)272-7604.  The examiner can normally be reached on 9-19:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

QH/qh
August 22, 2022
/QI HAN/Primary Examiner, Art Unit 2659